DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2022 has been entered.

EXAMINER’S AMENDMENT
 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shigeharu Furukawa, Reg. No. 50,481 on 12/7/2022.
  
Claims:

1. (Examiner’s Amendment) A method, comprising:
receiving, by a first telecommunication network 
determining, by the first telecommunication network during a network registration process and based on the UE voice capability indicator, that the UE does not support emergency calls via the first telecommunication network;
transmitting, by the first telecommunication network during the network registration process and to the UE in response to the network registration message, an emergency call instruction that configures the UE to use second telecommunication network emergency fallback procedures, the emergency call instruction causing the UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first telecommunication network;
receiving, by the first telecommunication network, the service request from the UE; and
in response to receiving the service request, steering, by the first telecommunication network, the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.

2. (Original) The method of claim 1, wherein the emergency call instruction is a 3GPP emergency service fallback (EMF) indicator.

3. (Canceled)	

4. (Examiner’s Amendment) The method of claim 1, wherein the first telecommunication network supports emergency calls. 

5. (Canceled) 

6. (Examiner’s Amendment) The method of claim 1, further comprising:
receiving, by the first telecommunication network and from a second UE, a second network registration message comprising a second UE voice capability indicator;
determining, by the first telecommunication network and based on the second UE voice capability indicator, that the second UE supports emergency calls via the first telecommunication network; and
transmitting, by the first telecommunication network and to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls via the first telecommunication network,
wherein the second emergency call instruction causes the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the first telecommunication network.

7. (Original) The method of claim 6, wherein the second emergency call instruction is a 3GPP emergency service support (EMC) indicator.

8. (Examiner’s Amendment) The method of claim 6, further comprising:
receiving, by the first telecommunication network, the second service request for the second emergency call; and
connecting, by the first telecommunication network, the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request.

9. (Examiner’s Amendment) A network element of a first telecommunication network
one or more processors; and 
memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, from a user equipment (UE), a network registration message comprising a UE voice capability indicator;
determining during a network registration process, based on the UE voice capability indicator, that the UE does not support emergency calls via the first telecommunication network;
transmitting during the network registration process, to the UE in response to the network registration message, an emergency call instruction that configures the UE to use second telecommunication network emergency fallback procedures, the emergency call instruction causing the UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first telecommunication network;
receiving the service request from the UE; and
in response to receiving the service request, steering the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.

10. (Original) The network element of claim 9, wherein the emergency call instruction is a 3GPP emergency service fallback (EMF) indicator.

11. (Canceled)	

12. (Canceled) 

13. (Examiner’s Amendment) The network element of claim 9, wherein the operations further comprise:
receiving, from a second UE, a second network registration message comprising a second UE voice capability indicator;
determining, based on the second UE voice capability indicator, that the second UE supports emergency calls via the first telecommunication network; and
transmitting, to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls via the first telecommunication network,
wherein the second emergency call instruction causes the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the first telecommunication network.

14. (Original)	The network element of claim 13, wherein the second emergency call instruction is a 3GPP emergency service support (EMC) indicator.

15. (Original)	The network element of claim 13, wherein the operations further comprise:
 	receiving the second service request for the second emergency call; and
connecting the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request.

16. (Examiner’s Amendment) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a network element of a first telecommunication network
 	receiving, from a user equipment (UE), a network registration message comprising a UE voice capability indicator;
 	determining during a network registration process, based on the UE voice capability indicator, that the UE does not support emergency calls via the first telecommunication network;
 	transmitting during the network registration process, to the UE in response to the network registration message, an emergency call instruction that configures the UE to use second telecommunication network emergency fallback procedures, the emergency call instruction causing the UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first telecommunication network;
 	receiving the service request from the UE; and
in response to receiving the service request, steering the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.

17. (Canceled)	

18. (Canceled) 

19. (Examiner’s amendment) The one or more non-transitory computer-readable media of claim 16, wherein the operations further comprise:
 	receiving, from a second UE, a second network registration message comprising a second UE voice capability indicator;
determining, based on the second UE voice capability indicator, that the second UE supports emergency calls via the first telecommunication network; and
transmitting, to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls via the first telecommunication network,
wherein the second emergency call instruction causes the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the first telecommunication network.

20. (Original)	The one or more non-transitory computer-readable media of claim 19, wherein the operations further comprise:
receiving the second service request for the second emergency call; and
connecting the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request.

21. (Examiner’s Amendment)	The method of claim 1, wherein: 
the first telecommunication network is a fifth generation (5G) telecommunication network, and
the second telecommunication network is a Long-Term Evolution (LTE) telecommunication network.

22. (Examiner’s Amendment) The method of claim 21, wherein determining, by the first telecommunication network during the network registration process and based on the UE voice capability indicator, that the UE does not support emergency calls via the first telecommunication network includes:
 	determining, by an access and mobility management function (AMF) of the 5G telecommunication network during the network registration process.

23. (Examiner’s Amendment) The network element of claim 9, wherein:
 	the first telecommunication network is a fifth generation (5G) telecommunication network, and
 	the second telecommunication network is a Long-Term Evolution (LTE) telecommunication network.

24. (Previously Presented)	The network element of claim 23, wherein the network element is an access and mobility management function (AMF) of the 5G telecommunication network.

25. (Examiner’s Amendment) The one or more non-transitory computer-readable media of claim 16, wherein:
the first telecommunication network is a fifth generation (5G) telecommunication network, and
 	the second telecommunication network is a Long-Term Evolution (LTE) telecommunication network.

26. (Examiner’s Amendment) The one or more non-transitory computer-readable media of claim 25, wherein the network element is an access and mobility management function (AMF) of the 5G telecommunication network.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-2, 4, 6-10, 13-16, and 19-20 have been considered but are moot in view of the applicant’s requested new amendment entered as examiner’s amendment and further in view of new grounds of rejection based on new citations.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 4, 6-10, 13-16, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0252849 A1) in view of Venkataraman (US 2021/0227437 A1).

 	Regarding claim 1, Tang teaches a method, comprising: 
 	 	receiving, by a first telecommunication network and from a user equipment (UE), a network registration message comprising a UE voice capability indicator ([0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”); 
 	determining, by the first telecommunication network during a network registration process and based on the UE voice capability indicator, that the UE does not support emergency calls via the first telecommunication network (determining during a network registration process (see par. 216) the service support capability indication information which indicates that the UE does not support emergency calls via the first telecommunication network (see par. 160); [0160], “when the service support capability indication information of the UE acquired by the MME from the AMF is indication information for indicating that the UE only supports the circuit switched service, it indicates that the MME can acquire that the UE needs the voice service (~UE voice capability indicator) and only supports the circuit switched service (~UE does not support emergency calls via the 5G telecommunication network), and thus, the CSFB procedure needs to be performed”; [0015], “receiving service support capability indication information of a user equipment (UE) transmitted by a core access and mobility management function (AMF) in a 5G network (~first telecommunication network) architecture”; [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE” (~during a network registration process); [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service (~UE does not support emergency calls via the first telecommunication network)”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”; [0069], “Specifically, a Voice over Internet Protocol (VoIP) service is borne in an LTE network architecture, while a circuit switched service is borne in a 2G or 3G network, and when a UE performs a voice service, a network type home by the service needs to be determined. Therefore, first, a service support capability of the UE needs to be known, and therefore, taking the voice service as an example, the service support capability indication information of the UE may include: indication information used to indicate that the UE needs a voice service and only supports a VoIP service, indication information used to 
indicate that the UE needs the voice service and only supports a circuit 
switched service, indication information used to indicate that the UE needs the 
voice service and supports the Voice over Internet Protocol VoIP service and 
the circuit switched service”; [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”); and 
 	transmitting, by the first telecommunication network to the UE in response to the network registration message, an emergency call instruction that configures the UE to use second telecommunication network emergency fallback procedures ([0148], “AMF (~of first/5G telecommunication network) transmits a second fallback indication information (~emergency call instruction) to the UE: where the second fallback indication information is used to indicate that the fallback of the service-specific bearer from the 5G network to the 2G or 3G network, or a handover of the service system from the 5G network to the 2G or 3G network”). 
	Tang does not explicitly teach 
	that transmitting by the first telecommunication network to the UE an emergency call instruction is during the network registration process;
	the emergency call instruction causing the UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first
 	receiving, by the first telecommunication network, the service request from the UE; and
 	in response to receiving the service request, steering, by the first
However, Venkataraman teaches 
	transmitting by a first telecommunication network to a UE an emergency call instruction during a network registration process ([0106], “In 914, a UE 902 may register for 5GS service with a 5GC (~first telecommunication) network 906 (~includes registration request and registration accept message, wherein the registration accept message is an emergency call instruction) via a next generation radio access network (NG RAN) 904. In 916, an emergency call may be initiated at the UE 902. In 918, the UE 902 may provide a service request for emergency services fallback to the 5GC network”; [0105], “As part of the 5GS network feature support information element sent by the network in the registration accept message, it may be the case that there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF)”; Fig. 9, step 914, 5GC 906 (~first telecommunication network) exchanges registration messages, wherein 5GC 906 (~first telecommunication network) transmits registration accept message (~emergency call instruction) including “EMF (~emergency service fall back)=1” to UE 902 during a network registration process);
	an emergency call instruction causing a UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to a first([0106], “In 914, a UE 902 may register for 5GS service with a 5GC (~first telecommunication) network 906 (~includes registration request message and registration accept message, wherein the registration accept message is an emergency call instruction) via a next generation radio access network (NG RAN) 904. In 916, an emergency call may be initiated at the UE 902. In 918, the UE 902 may provide a service request for emergency services fallback to the 5GC (~first telecommunication network) network”; Fig. 9, step 914, 5GC 906 exchanges registration messages, wherein 5GC 906 transmits registration accept message (~emergency call instruction) including “EMF (~emergency service fall back)=1” to UE 902; Fig. 9, step 918, “Service Request” includes “service type=Emergency Services Fallback (~emergency service fallback indicator)”);
receiving, by a first telecommunication network, a service request from a UE ([0117], “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW (~first communication network) 1006”); and 
 	in response to receiving the service request, steering, by the first telecommunication network, the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request ([0117], “In 1024, BB 1004 (~of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006 (~first telecommunication network). In 1026 (~in response to 1024), the 5G NW 1006 (~first telecommunication network) may provide a RRC connection release indication with redirection (~steering) to LTE (~second communication network) to the BB 1004 (~baseband processor of UE). In 1028, the BB 1004 may perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G NW 1010”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang in order to perform efficient emergency services fallback in a wireless communication system (Venkataraman [0002]); and to avoid attempting to obtaining emergency services via unsupported mechanisms and instead more quickly attempt to obtain emergency services via a supported mechanism, which may in turn reduce the amount of time between initiating the attempt to obtain emergency services and actually obtaining access to emergency services (Venkataraman [0002]).

 	Regarding claim 2, Tang in view of Venkataraman teaches the method of claim 1, wherein the emergency call instruction is a 3GPP emergency service fallback (EMF) indicator (Tang [0135], “implementations of steps 6 to 17 may refer to corresponding contents in 3GPP TS 23.502”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  

 	Regarding claim 4, Tang in view of Venkataraman teaches the method of claim 1, wherein the first telecommunication network supports emergency calls (Tang [0069], “when the parameter value is set to be "4", it means that the emergency call service for the UE is borne through the 5G network”).  

 	Regarding claim 6, Tang in view of Venkataraman teaches the method of claim 1, further comprising: 
 	receiving, by the first telecommunication network and from a second UE, a second network registration message comprising a second UE voice capability indicator (Tang [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”);
  	determining, by the first telecommunication network and based on the second UE voice capability indicator, that the second UE supports emergency calls (Tang [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”) and 
 	transmitting, by the first telecommunication network and to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls (Tang [0148], “AMF (~of first/5G telecommunication network) transmits a second fallback indication information (~emergency call instruction) to the UE: where the second fallback indication information is used to indicate that the fallback of the service-specific bearer from the 5G network to the 2G or 3G network, or a handover of the service system from the 5G network to the 2G or 3G network”), 
 	wherein the second emergency call instruction transmits to the second UE an emergency service fallback indicator (Tang [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).
 	Tang does not explicitly teach that the second UE supporting emergency calls is via the first telecommunication network, the UE engaging in emergency calls is via the first telecommunication network, and transmitting to the second UE an emergency service fallback indicator is causing the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the first telecommunication network.
 	However, Venkataraman further teaches a UE supporting emergency calls via a first telecommunication network ([0090], “Similarly, the indication of whether emergency services fallback via fallback to CS service is supported may include any or all of a variety of possible information. As one possibility, the indication may specify that one of: emergency services fallback via fallback to CS service is not supported; emergency services fallback via fallback to CS service is supported while connected to 5GS (~first telecommunication network) via a NR air interface but not while connected to 5GS via an E-UTRA air interface; emergency services fallback via fallback to CS service is supported while connected to 5GS via an E-UTRA air interface but not while connected to 5GS via a NR air interface; or emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface or an E-UTRA air interface”),
 	a UE engaging in emergency calls via the first telecommunication network (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024, and the UE would be engaging in emergency calls via the 5G telecommunication network; [0105], “EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”), and 
 	causing the UE to omit an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first telecommunication network.
 (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024 (~omit an emergency service fallback indicator) in a service request for an emergency call sent by the BB (~base band processor of UE) to the 5G NW (~first telecommunication network); [0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF). FIG. 8 illustrates various possible fields of such an IE, including EMF and EMC fields, according to some embodiments. At least as one possibility, the EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by enabling the UE to engage in emergency calls via the first telecommunication network when it supports emergency calls via the first telecommunication network.

 	Regarding claim 7, Tang in view of Venkataraman teaches the method of claim 6.
Tang does not explicitly teach wherein the second emergency call instruction is a 3GPP emergency service support (EMC) indicator.  
However, Venkataraman further teaches wherein an emergency call instruction is a 3GPP emergency service support (EMC) indicator ([0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF)”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by utilizing a 3GPP emergency service support (EMC) indicator.

 	Regarding claim 8, Tang in view of Venkataraman teaches the method of claim 6.
Tang does not explicitly teach further comprising: 
 	receiving, by the first telecommunication network, the second service request for the second emergency call; and
 	connecting, by the first telecommunication network, the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request.
However, Venkataraman further teaches further comprising: 
 	receiving, by the first telecommunication network, the second service request for the second emergency call (Fig. 10A, 1024, 5G NW (~first telecommunication network) 1006 receiving a service request for an emergency call; “In 1024, BB 1004 may provide a service request on NR (e.g., with service type=emergency services fallback)”); and 
 	connecting, by the first telecommunication network, the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request (In Fig. 10A, if EMF=0 (~absence of an emergency service fallback indicator) or EMC=1, NR RRC connection is established; [0117], “perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006 (~first telecommunication network)”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by connecting to an emergency call for the UE based on an absence of an emergency service fallback indicator.

 	 	Regarding claim 9, Tang teaches a network element of a first telecommunication network ([0015], “receiving service support capability indication information of a user equipment (UE) transmitted by a core access and mobility management function (AMF) in a 5G network (~first telecommunication network) architecture”), comprising: 
 	one or more processors ([0200], “network apparatus 130 may include: a first network interface 1401, a first memory 1402, and a first processor 1403”; Fig. 14); and 
 	 	memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0210], “first processor 1403 in the network apparatus 130 is further configured to run the computer program, the steps of the method described in Embodiment 1 are executed”; [0200], “network apparatus 130 may include: a first network interface 1401, a first memory 1402, and a first processor 1403”; Fig. 14) comprising: 
 	 	receiving, from a user equipment (UE), a network registration message comprising a UE voice capability indicator ([0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”); 
 	   	determining during a network registration process, based on the UE voice capability indicator, that the UE does not support emergency calls via the first(determining during a network registration process (see par. 216) the service support capability indication information which indicates that the UE does not support emergency calls via the first telecommunication network (see par. 160); [0160], “when the service support capability indication information of the UE acquired by the MME from the AMF is indication information for indicating that the UE only supports the circuit switched service, it indicates that the MME can acquire that the UE needs the voice service (~UE voice capability indicator) and only supports the circuit switched service (~UE does not support emergency calls via the 5G telecommunication network), and thus, the CSFB procedure needs to be performed”; [0015], “receiving service support capability indication information of a user equipment (UE) transmitted by a core access and mobility management function (AMF) in a 5G network (~first telecommunication network) architecture”; [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE” (~during a network registration process); [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service (~UE does not support emergency calls via the first”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”; [0069], “Specifically, a Voice over Internet Protocol (VoIP) service is borne in an LTE network architecture, while a circuit switched service is borne in a 2G or 3G network, and when a UE performs a voice service, a network type home by the service needs to be determined. Therefore, first, a service support capability of the UE needs to be known, and therefore, taking the voice service as an example, the service support capability indication information of the UE may include: indication information used to indicate that the UE needs a voice service and only supports a VoIP service, indication information used to 
indicate that the UE needs the voice service and only supports a circuit 
switched service, indication information used to indicate that the UE needs the 
voice service and supports the Voice over Internet Protocol VoIP service and 
the circuit switched service”; [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”); and 
transmitting to the UE in response to the network registration message, an emergency call instruction that configures the UE to use second telecommunication network emergency fallback procedures ([0148], “AMF (~of first/5G telecommunication network) transmits a second fallback indication information (~emergency call instruction) to the UE: where the second fallback indication information is used to indicate that the fallback of the service-specific bearer from the 5G network to the 2G or 3G network, or a handover of the service system from the 5G network to the 2G or 3G network”). 
 	Tang does not explicitly teach 
	that transmitting to the UE an emergency call instruction is during the network registration process;
	the emergency call instruction causing the UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first
 	receiving the service request from the UE; and
 	in response to receiving the service request, steering the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.
However, Venkataraman teaches 
	transmitting to a UE an emergency call instruction during a network registration process ([0106], “In 914, a UE 902 may register for 5GS service with a 5GC network 906 (~includes registration request and registration accept message, wherein the registration accept message is an emergency call instruction) via a next generation radio access network (NG RAN) 904. In 916, an emergency call may be initiated at the UE 902. In 918, the UE 902 may provide a service request for emergency services fallback to the 5GC (~first telecommunication) network”; [0105], “As part of the 5GS network (~first telecommunication network) feature support information element sent by the network in the registration accept message, it may be the case that there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF)”; Fig. 9, step 914, 5GC 906 (~first telecommunication network) exchanges registration messages, wherein 5GC 906 (~first telecommunication network) transmits registration accept message (~emergency call instruction) including “EMF (~emergency service fall back)=1” to UE 902 during a network registration process);
	an emergency call instruction causing a UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to a first([0106], “In 914, a UE 902 may register for 5GS service with a 5GC (~first telecommunication) network 906 (~includes registration request message and registration accept message, wherein the registration accept message is an emergency call instruction) via a next generation radio access network (NG RAN) 904. In 916, an emergency call may be initiated at the UE 902. In 918, the UE 902 may provide a service request for emergency services fallback to the 5GC (~first telecommunication) network”; Fig. 9, step 914, 5GC 906 exchanges registration messages, wherein 5GC 906 transmits registration accept message (~emergency call instruction) including “EMF (~emergency service fall back)=1” to UE 902; Fig. 9, step 918, “Service Request” includes “service type=Emergency Services Fallback (~emergency service fallback indicator)”);
receiving a service request from a UE ([0117], “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW (~first communication network) 1006”); and 
 	in response to receiving the service request, steering the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request ([0117], “In 1024, BB 1004 (~of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006 (~first telecommunication network). In 1026 (~in response to 1024), the 5G NW 1006 (~first telecommunication network) may provide a RRC connection release indication with redirection (~steering) to LTE (~second communication network) to the BB 1004 (~baseband processor of UE). In 1028, the BB 1004 may perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G NW 1010”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang in order to perform efficient emergency services fallback in a wireless communication system (Venkataraman [0002]); and to avoid attempting to obtaining emergency services via unsupported mechanisms and instead more quickly attempt to obtain emergency services via a supported mechanism, which may in turn reduce the amount of time between initiating the attempt to obtain emergency services and actually obtaining access to emergency services (Venkataraman [0002]).

 	Regarding claim 10, Tang in view of Venkataraman teaches the network element of claim 9, wherein the emergency call instruction is a 3GPP emergency service fallback (EMF) indicator  (Tang [0135], “implementations of steps 6 to 17 may refer to corresponding contents in 3GPP TS 23.502”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  

 	Regarding claim 13, Tang in view of Venkataraman teaches the network element of claim 9, 
 	wherein the operations further comprise: 
 	receiving, from a second UE, a second network registration message comprising a second UE voice capability indicator (Tang [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”);
	determining, based on the second UE voice capability indicator, that the second UE supports emergency calls (Tang [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”); and 
 	transmitting, to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls (Tang [0148], “AMF (~of first/5G telecommunication network) transmits a second fallback indication information (~emergency call instruction) to the UE: where the second fallback indication information is used to indicate that the fallback of the service-specific bearer from the 5G network to the 2G or 3G network, or a handover of the service system from the 5G network to the 2G or 3G network”), 
 	wherein the second emergency call instruction transmits to the second UE the emergency service fallback indicator (Tang [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).
   	Tang does not explicitly teach that the second UE supporting emergency calls is via the first telecommunication network, the UE engaging in emergency calls is via the first telecommunication network, and transmitting to the second UE the emergency service fallback indicator is causing the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the 5G telecommunication network.
	However, Venkataraman further teaches a UE supporting emergency calls via a first telecommunication network ([0090], “Similarly, the indication of whether emergency services fallback via fallback to CS service is supported may include any or all of a variety of possible information. As one possibility, the indication may specify that one of: emergency services fallback via fallback to CS service is not supported; emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface but not while connected to 5GS via an E-UTRA air interface; emergency services fallback via fallback to CS service is supported while connected to 5GS via an E-UTRA air interface but not while connected to 5GS via a NR air interface; or emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface or an E-UTRA air interface”),
 	a UE engaging in emergency calls via the first telecommunication network (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024, and the UE would be engaging in emergency calls via the 5G telecommunication network; [0105], “EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”), and 
 	causing the UE to omit an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first telecommunication network.
 (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024 (~omit an emergency service fallback indicator) in a service request for an emergency call sent by the BB (~base band processor of UE) to the 5G NW; [0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF). FIG. 8 illustrates various possible fields of such an IE, including EMF and EMC fields, according to some embodiments. At least as one possibility, the EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by enabling the UE to engage in emergency calls via the 5G telecommunication network when it supports emergency calls via the 5G telecommunication network.

 	Regarding claim 14, Tang in view of Venkataraman teaches the network element of claim 13.	
Tang does not explicitly teach wherein the second emergency call instruction is a 3GPP emergency service support (EMC) indicator.  
However, Venkataraman further teaches wherein an emergency call instruction is a 3GPP emergency service support (EMC) indicator ([0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF)”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by utilizing a 3GPP emergency service support (EMC) indicator.

 	Regarding claim 15, Tang in view of Venkataraman teaches the network element of claim 13.
Tang does not explicitly teach wherein the operations further comprise: receiving the second service request for the second emergency call; and connecting the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request. 
However, Venkataraman further teaches wherein operations further comprise: 
receiving a service request for an emergency call (Fig. 10A, 1024, 5G NW (~5G telecommunication network) 1006 receiving a service request for an emergency call; “In 1024, BB 1004 may provide a service request on NR (e.g., with service type=emergency services fallback)”); and 
connecting the emergency call for the UE based on an absence of the emergency service fallback indicator in the service request (In Fig. 10A, if EMF=0 (~absence of an emergency service fallback indicator) or EMC=1, NR RRC connection is established; [0117], “perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by connecting to an emergency call for the UE based on an absence of an emergency service fallback indicator.

 	Regarding claim 16, Tang teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a network element of a first telecommunication network, cause the one or more processors to perform operations ([0210], “first processor 1403 in the network apparatus 130 is further configured to run the computer program, the steps of the method described in Embodiment 1 are executed”; [0200], “network apparatus 130 may include: a first network interface 1401, a first memory 1402, and a first processor 1403”; Fig. 14; [0183], “a composition of a network apparatus 130 provided by an embodiment of the present disclosure, the network apparatus 130 may implement a function of a SMF in a 5G network (~first telecommunication network) architecture”) comprising: 
 	receiving, from a user equipment (UE), a network registration message comprising a UE voice capability indicator ([0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”); 
 	determining during a network registration process, based on the UE voice capability indicator, that the UE does not support emergency calls via the first telecommunication network (determining during a network registration process (see par. 216) the service support capability indication information which indicates that the UE does not support emergency calls via the first telecommunication network (see par. 160); [0160], “when the service support capability indication information of the UE acquired by the MME from the AMF is indication information for indicating that the UE only supports the circuit switched service, it indicates that the MME can acquire that the UE needs the voice service (~UE voice capability indicator) and only supports the circuit switched service (~UE does not support emergency calls via the 5G telecommunication network), and thus, the CSFB procedure needs to be performed”; [0015], “receiving service support capability indication information of a user equipment (UE) transmitted by a core access and mobility management function (AMF) in a 5G network (~first telecommunication network) architecture”; [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE” (~during a network registration process); [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service (~UE does not support emergency calls via the first”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”; [0069], “Specifically, a Voice over Internet Protocol (VoIP) service is borne in an LTE network architecture, while a circuit switched service is borne in a 2G or 3G network, and when a UE performs a voice service, a network type home by the service needs to be determined. Therefore, first, a service support capability of the UE needs to be known, and therefore, taking the voice service as an example, the service support capability indication information of the UE may include: indication information used to indicate that the UE needs a voice service and only supports a VoIP service, indication information used to indicate that the UE needs the voice service and only supports a circuit switched service, indication information used to indicate that the UE needs the voice service and supports the Voice over Internet Protocol VoIP service and the circuit switched service”; [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”); and 
 	transmitting to the UE in response to the network registration message, an emergency call instruction that configures the UE to use second telecommunication network emergency fallback procedures ([0148], “AMF (~of first/5G telecommunication network) transmits a second fallback indication information (~emergency call instruction) to the UE: where the second fallback indication information is used to indicate that the fallback of the service-specific bearer from the 5G network to the 2G or 3G network, or a handover of the service system from the 5G network to the 2G or 3G network”).
	Tang does not explicitly teach 
	that transmitting to the UE an emergency call instruction is during the network registration process;
	the emergency call instruction causing the UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first
 	receiving the service request from the UE; and
 	in response to receiving the service request, steering the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.
However, Venkataraman teaches 
	transmitting to a UE an emergency call instruction during a network registration process ([0106], “In 914, a UE 902 may register for 5GS service with a 5GC (~first telecommunication) network 906 (~includes registration request and registration accept message, wherein the registration accept message is an emergency call instruction) via a next generation radio access network (NG RAN) 904. In 916, an emergency call may be initiated at the UE 902. In 918, the UE 902 may provide a service request for emergency services fallback to the 5GC network (~first telecommunication network)”; [0105], “As part of the 5GS network feature support information element sent by the network in the registration accept message, it may be the case that there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF)”; Fig. 9, step 914, 5GC 906 (~first telecommunication network) exchanges registration messages, wherein 5GC 906 (~first telecommunication network) transmits registration accept message (~emergency call instruction) including “EMF (~emergency service fall back)=1” to UE 902 during a network registration process);
	an emergency call instruction causing a UE to include an emergency service fallback indicator in a service request for an emergency call sent by the UE to a first([0106], “In 914, a UE 902 may register for 5GS service with a 5GC (~first telecommunication) network 906 (~includes registration request message and registration accept message, wherein the registration accept message is an emergency call instruction) via a next generation radio access network (NG RAN) 904. In 916, an emergency call may be initiated at the UE 902. In 918, the UE 902 may provide a service request for emergency services fallback to the 5GC network (~first telecommunication network)”; Fig. 9, step 914, 5GC 906 exchanges registration messages, wherein 5GC 906 (~first telecommunication network) transmits registration accept message (~emergency call instruction) including “EMF (~emergency service fall back)=1” to UE 902; Fig. 9, step 918, “Service Request” includes “service type=Emergency Services Fallback (~emergency service fallback indicator)”);
receiving a service request from a UE ([0117], “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW (~first telecommunication communication network) 1006”); and 
 	in response to receiving the service request, steering the UE directly to a second telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request ([0117], “In 1024, BB 1004 (~of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006 (~first telecommunication network). In 1026 (~in response to 1024), the 5G NW 1006 (~first telecommunication network) may provide a RRC connection release indication with redirection (~steering) to LTE (~second communication network) to the BB 1004 (~baseband processor of UE). In 1028, the BB 1004 may perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G NW 1010”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang in order to perform efficient emergency services fallback in a wireless communication system (Venkataraman [0002]); and to avoid attempting to obtaining emergency services via unsupported mechanisms and instead more quickly attempt to obtain emergency services via a supported mechanism, which may in turn reduce the amount of time between initiating the attempt to obtain emergency services and actually obtaining access to emergency services (Venkataraman [0002]).

 	Regarding claim 19, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 16, 
 	wherein the operations further comprise: receiving, from a second UE, a second network registration message comprising a second UE voice capability indicator (Tang [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”); 
	determining, based on the second UE voice capability indicator, that the second UE supports emergency calls via the first telecommunication network (Tang [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”); and 
 	transmitting, to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls (Tang [0148], “AMF (~of first/5G telecommunication network) transmits a second fallback indication information (~emergency call instruction) to the UE: where the second fallback indication information is used to indicate that the fallback of the service-specific bearer from the 5G network to the 2G or 3G network, or a handover of the service system from the 5G network to the 2G or 3G network”), 
 	wherein the second emergency call instruction transmits to the second UE the emergency service fallback indicator (Tang [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  
 	Tang does not explicitly teach that the second UE supporting emergency calls is via the first telecommunication network, the UE engaging in emergency calls is via the first telecommunication network, and transmitting to the second UE the emergency service fallback indicator is causing the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the first telecommunication network.
	However, Venkataraman teaches a UE supporting emergency calls via a first telecommunication network ([0090], “Similarly, the indication of whether emergency services fallback via fallback to CS service is supported may include any or all of a variety of possible information. As one possibility, the indication may specify that one of: emergency services fallback via fallback to CS service is not supported; emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface but not while connected to 5GS via an E-UTRA air interface; emergency services fallback via fallback to CS service is supported while connected to 5GS via an E-UTRA air interface but not while connected to 5GS via a NR air interface; or emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface or an E-UTRA air interface”),
 	a UE engaging in emergency calls via the first telecommunication network (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024, and the UE would be engaging in emergency calls via the 5G telecommunication network; [0105], “EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”), and 
 	causing the UE to omit an emergency service fallback indicator in a service request for an emergency call sent by the UE to the first telecommunication network.
 (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024 (~omit an emergency service fallback indicator) in a service request for an emergency call sent by the BB (~base band processor of UE) to the 5G NW; [0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF). FIG. 8 illustrates various possible fields of such an IE, including EMF and EMC fields, according to some embodiments. At least as one possibility, the EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by enabling the UE to engage in emergency calls via the 5G telecommunication network when it supports emergency calls via the 5G telecommunication network.

 	Regarding claim 20, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 19.
Tang does not explicitly teach wherein the operations further comprise: receiving the second service request for the second emergency call; and connecting the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request.  
However, Venkataraman further teaches wherein operations further comprise: 
receiving a service request for an emergency call (Fig. 10A, 1024, 5G NW (~5G telecommunication network) 1006 receiving a service request for an emergency call; “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback)”); and 
connecting the emergency call for the UE based on an absence of the emergency service fallback indicator in the service request (In Fig. 10A, if EMF=0 (~absence of an emergency service fallback indicator) or EMC=1, NR RRC connection is established; [0117], “perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by connecting to an emergency call for the UE based on an absence of an emergency service fallback indicator.

 	Regarding claim 21, Tang in view of Venkataraman teaches the method of claim 1, wherein:
 	the first telecommunication network is a fifth generation (5G) telecommunication network (Tang [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”).
	Tang does not explicitly teach that the second telecommunication network is a Long-Term Evolution (LTE) telecommunication network.
	However, Venkataraman further teaches a Long-Term Evolution (LTE) telecommunication network as a second telecommunication network ([0117], “In 1024, BB 1004 (~of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006 (~first telecommunication network). In 1026 (~in response to 1024), the 5G NW 1006 (~first telecommunication network) may provide a RRC connection release indication with redirection (~steering) to LTE (~second communication network) to the BB 1004 (~baseband processor of UE). In 1028, the BB 1004 may perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G NW 1010”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to perform efficient emergency services fallback in a wireless communication system (Venkataraman [0002]); and to avoid attempting to obtaining emergency services via unsupported mechanisms and instead more quickly attempt to obtain emergency services via a supported mechanism, which may in turn reduce the amount of time between initiating the attempt to obtain emergency services and actually obtaining access to emergency services (Venkataraman [0002]).

 	Regarding claim 22, Tang in view of Venkataraman teaches the method of claim 21, 
 	wherein determining, by the first telecommunication network during the network registration process and based on the UE voice capability indicator, that the UE does not support emergency calls via the first telecommunication network (Tang AMF determines during the network registration process (see par. 216) the indication information which indicates that the UE does not support emergency calls via the first telecommunication network (see par. 160); [0160], “when the service support capability indication information of the UE acquired by the MME from the AMF (~indication information is determined by the AMF) is indication information for indicating that the UE only supports the circuit switched service, it indicates that the MME can acquire that the UE needs the voice service (~UE voice capability indicator) and only supports the circuit switched service (~UE does not support emergency calls via the 5G telecommunication network), and thus, the CSFB procedure needs to be performed”; [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE” (~during a network registration process); [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service (~UE does not support emergency calls via the first telecommunication network)”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”; [0069], “Specifically, a Voice over Internet Protocol (VoIP) service is borne in an LTE network architecture, while a circuit switched service is borne in a 2G or 3G network, and when a UE performs a voice service, a network type home by the service needs to be determined. Therefore, first, a service support capability of the UE needs to be known, and therefore, taking the voice service as an example, the service support capability indication information of the UE may include: indication information used to indicate that the UE needs a voice service and only supports a VoIP service, indication information used to indicate that the UE needs the voice service and only supports a circuit switched service, indication information used to indicate that the UE needs the voice service and supports the Voice over Internet Protocol VoIP service and the circuit switched service”; [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”) includes:
 	determining, by an access and mobility management function (AMF) of the 5G telecommunication network during the network registration process (Tang AMF determining during the network registration process (see par. 216) the indication information which indicates that the UE does not support emergency calls via the first telecommunication network (see par. 160); [0160], “when the service support capability indication information of the UE acquired by the MME from the AMF (~indication information is determined by the AMF) is indication information for indicating that the UE only supports the circuit switched service, it indicates that the MME can acquire that the UE needs the voice service (~UE voice capability indicator) and only supports the circuit switched service (~UE does not support emergency calls via the 5G telecommunication network), and thus, the CSFB procedure needs to be performed”; [0015], “receiving service support capability indication information of a user equipment (UE) transmitted by a core access and mobility management function (AMF) in a 5G network (~first telecommunication network) architecture”; [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 (~function of AMF in 5G network (~first telecommunication network) - see par. 211) in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE” (~during a network registration process); [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service (~UE does not support emergency calls via the first telecommunication network)”; [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”; [0069], “Specifically, a Voice over Internet Protocol (VoIP) service is borne in an LTE network architecture, while a circuit switched service is borne in a 2G or 3G network, and when a UE performs a voice service, a network type home by the service needs to be determined. Therefore, first, a service support capability of the UE needs to be known, and therefore, taking the voice service as an example, the service support capability indication information of the UE may include: indication information used to indicate that the UE needs a voice service and only supports a VoIP service, indication information used to 
indicate that the UE needs the voice service and only supports a circuit 
switched service, indication information used to indicate that the UE needs the 
voice service and supports the Voice over Internet Protocol VoIP service and 
the circuit switched service”; [0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”).

 	Regarding claim 23, Tang in view of Venkataraman teaches the network element of claim 9, wherein:
 	the first telecommunication network is a fifth generation (5G) telecommunication network (Tang [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”).
 	Tang does not explicitly teach that the second telecommunication network is a Long-Term Evolution (LTE) telecommunication network.
	However, Venkataraman further teaches a Long-Term Evolution (LTE) telecommunication network as a second telecommunication network ([0117], “In 1024, BB 1004 (~of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006 (~first telecommunication network). In 1026 (~in response to 1024), the 5G NW 1006 (~first telecommunication network) may provide a RRC connection release indication with redirection (~steering) to LTE (~second communication network) to the BB 1004 (~baseband processor of UE). In 1028, the BB 1004 may perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G NW 1010”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to perform efficient emergency services fallback in a wireless communication system (Venkataraman [0002]); and to avoid attempting to obtaining emergency services via unsupported mechanisms and instead more quickly attempt to obtain emergency services via a supported mechanism, which may in turn reduce the amount of time between initiating the attempt to obtain emergency services and actually obtaining access to emergency services (Venkataraman [0002]).

 	Regarding claim 24, Tang in view of Venkataraman teaches the network element of claim 23, 
wherein the network element is an access and mobility management function (AMF) of the 5G telecommunication network (Tang [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”; [0015], “receiving service support capability indication information of a user equipment (UE) transmitted by a core access and mobility management function (AMF) in a 5G network (~first telecommunication network) architecture”).

 	Regarding claim 25, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 16, 
wherein:
 	the first telecommunication network is a fifth generation (5G) telecommunication network (Tang [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”).
	Tang does not explicitly teach that the second telecommunication network is a Long-Term Evolution (LTE) telecommunication network.
	However, Venkataraman further teaches a Long-Term Evolution (LTE) telecommunication network as a second telecommunication network ([0117], “In 1024, BB 1004 (~of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006 (~first telecommunication network). In 1026 (~in response to 1024), the 5G NW 1006 (~first telecommunication network) may provide a RRC connection release indication with redirection (~steering) to LTE (~second communication network) to the BB 1004 (~baseband processor of UE). In 1028, the BB 1004 may perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G NW 1010”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to perform efficient emergency services fallback in a wireless communication system (Venkataraman [0002]); and to avoid attempting to obtaining emergency services via unsupported mechanisms and instead more quickly attempt to obtain emergency services via a supported mechanism, which may in turn reduce the amount of time between initiating the attempt to obtain emergency services and actually obtaining access to emergency services (Venkataraman [0002]).

 	Regarding claim 26, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 25, 
 	wherein the network element is an access and mobility management function (AMF) of the 5G telecommunication network (Tang [0211], “network apparatus 150 is capable of implementing a function of a AMF in a 5G network architecture”; [0015], “receiving service support capability indication information of a user equipment (UE) transmitted by a core access and mobility management function (AMF) in a 5G network (~first telecommunication network) architecture”).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/SAN HTUN/Primary Examiner, Art Unit 2643